internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi - cor - date date re application_for consent to amortize deferred expenses dear this letter is in response to your letter dated date to the commissioner of internal revenue relating to an election for the tax_year to defer expenditures associated with obtaining your united_states and foreign patents for a heat recovery system and to amortize those deferred expenditures under sec_174 of the internal_revenue_code based on your description of the transaction and assuming that all the expenditures which were incurred in prior years were eligible for treatment under sec_174 sec_174 is not available for the recovery_of the expenditures because the expenses were incurred in prior years and you did not make an election to amortize under sec_174 however as explained below if the expenditures result in a depreciable or inventoriable item the expenditures may be recovered respectively through depreciation or as cost_of_goods_sold sec_174 of the code and the regulations thereunder provide two methods for treating research_and_experimental_expenditures r e paid_or_incurred by a taxpayer in connection with the taxpayer’s trade_or_business sec_174 of the code provides that a taxpayer may elect to treat r e as expenses not chargeable to capital_account expenditures to which the election applies are allowed as a deduction the statute provides that this method may be adopted without the consent of the secretary for the taxpayer’s first tax_year in which r e are paid_or_incurred if the taxpayer adopts this method the method will apply to all r e paid_or_incurred by the taxpayer for the tax_year and must be adhered to for all subsequent years unless with permission of the secretary a change is authorized with respect to all or part of such r e the statute also provides that a taxpayer may adopt cor-114949-01 this method at any time with the consent of the secretary sec_174 of the code provides that a taxpayer may elect under regulations to amortize treat as deferred expenses r e over a period of not less that months if the taxpayer elects to defer r e the method and the period selected must be adhered to for the tax_year of the election and all subsequent years unless with the approval of the secretary a change is authorized with respect to part or all of such r e the election under sec_174 will not apply to any expenditure paid_or_incurred in a tax_year before the year for which the election is made sec_1_174-1 of the income_tax regulations provides that r e that are neither treated as expenses or deferred and amortized must be charged to capital_account and clarifies that r e to which sec_174 of the code applies may relate to a general research program or to a particular project sec_1_174-3 of the regulations provides rules for making the election to expense r e under sec_174 of the code and for requesting permission to change to or from that method sec_1_174-4 of the regulations provides rules for making the election to defer r e under sec_174 of the code and for requesting permission to change to or from that method revrul_58_74 1958_1_cb_148 applies these rules to a situation in which the taxpayer who has made a valid election to deduct r e under sec_174 a in a prior year fails to include as a deduction on the return for the tax_year an amount that was incurred for research_and_experimentation the taxpayer discovers the omission in a subsequent year the ruling restates the rule that appears in the statute namely that the election to expense must be adhered to for all years subsequent to the valid election unless permission is granted to change the ruling reasons that since the taxpayer did not have permission to change the taxpayer has no permissible alternative means of recovering the r e beyond deduction in the year paid_or_incurred accordingly the ruling concludes that in order to recover the expenditure the taxpayer must file an amended_return if the year of the omission remains open if the year of the omission is closed the deduction is lost thus in the case of a taxpayer who has not made an election under sec_174 of the code that is there is neither an election to expense or to defer and amortize such costs the taxpayer is deemed to have capitalized the costs further although a taxpayer may elect to treat future r e expenditures under the rules of sec_174 such change in method will not be applicable to costs incurred in prior years the costs incurred in prior years in the absence of a sec_174 election must be recovered through depreciation to the extent the costs relate to a depreciable item however if the r e project results in an item that is properly treated as an inventoriable item the cor-114949-01 costs are recovered as costs of goods sold if the r e expenditures do not result in either a depreciable or inventoriable item ie the project is a failure the taxpayer would recover the costs through a deduction under sec_165 a discussion describing the procedure for recovering the expenditures through depreciation when the expenditures relate to depreciable items follows under sec_167 of the code a patent which has been placed_in_service is subject_to depreciation see a -3 of the regulations the expenditures described in your letter appear to reflect those patent costs subject_to depreciation under sec_167 see a -6 if the expenditures are patent costs subject_to depreciation your consistent treatment of not claiming depreciation_deductions allowable for those expenditures identified with obtaining your united_states and foreign patents reflects a method_of_accounting a change from a taxpayer’s impermissible method_of_accounting for depreciation under which the taxpayer did not claim the depreciation allowable to a permissible method_of_accounting for depreciation under which the taxpayer will claim the depreciation allowable is a change in method_of_accounting for which the consent of the commissioner is required to obtain the commissioner’s consent to make a change in method_of_accounting sec_1_446-1 of the regulations requires the taxpayer to file form_3115 application_for change in accounting_method with the commissioner during the taxable_year in which the taxpayer desires to make the change_of_accounting_method see section dollar_figure of revproc_97_27 c b pincite however if the taxpayer and property are within the scope of rev 1999_2_cb_725 including its appendix see section dollar_figure of this revenue_procedure for the requirements for filing the form_3115 in computing a taxpayer’s taxable_income for any taxable_year in which the taxpayer’s method_of_accounting differs from the method_of_accounting used in computing taxable_income for the preceding_taxable_year sec_481 of the code provides that there shall be taken into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted on its filed form_3115 a taxpayer represents the amount of the entire net positive or negative adjustment required under sec_481 for the year_of_change currently the sec_481 adjustment period for positive and negative sec_481 adjustments i sec_4 taxable years thus in a form_3115 involving a net negative sec_481 adjustment if a taxpayer is granted permission by the commissioner to change its method_of_accounting the taxpayer must take the net negative sec_481 adjustment into account ratably over taxable years in computing taxable_income beginning with the year_of_change cor-114949-01 cor-114949-01 in view of the foregoing discussion we believe that you may be able to depreciate those expenditures identified with the patents you own that have been placed_in_service and have not expired prior to presumably the year_of_change by filing a form_3115 to obtain the commissioner’s consent to make a change in method_of_accounting given the complex factual and legal issues present in your situation we advise you to consider seeking the assistance of a tax professional for this matter this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 we hope this letter will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours kathleen reed kathleen reed acting chief branch office of associate chief_counsel passthroughs and special industries
